Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into effective as of November 30,
2013 (the “Effective Date”), by and between Ryan Faulkingham (the “Executive”)
and Compass Group Management, LLC, a Delaware limited liability company (the
“Manager”).

W I T N E S S E T H:

WHEREAS, the Manager wishes to the employ the Executive, and the Executive
wishes to be employed by the Manager;

WHEREAS, the Manager and the Executive wish to set forth in writing the terms
and conditions of the Executive’s employment in this Employment Agreement (the
“Agreement”);

NOW, THEREFORE, in consideration of the mutual promises contained herein, and of
other good and sufficient consideration, the receipt and sufficiency of which
are hereby acknowledged, the Manager and the Executive, intending to be legally
bound hereby, agree as follows:

Article 1. Employment, Responsibilities, and Acceptance.

1.1 Employment. The Manager agrees to employ the Executive, and the Executive
agrees to be so employed, on the terms set forth herein.

1.2 Responsibilities. The Executive shall faithfully and diligently perform all
such acts and have such titles, duties, powers, and responsibilities as may be
prescribed or delegated from time to time by the Manager of the Manager (the
“Managing Member”). The Executive agrees, during his employment with the
Manager, to devote substantially all of the Executive’s attention and time
during business hours to the business and affairs of the Manager, except for
vacations and approved leaves of absence. The Executive agrees to adhere to all
of the Manager’s policies and procedures as they may from time to time be
amended. In furtherance of the foregoing, the Executive agrees to be seconded by
the Manager to Compass Group Diversified Holdings LLC (“CODI”) to act as its
Chief Financial Officer (“CFO”) for a period of time to be determined by the
Managing Member in its sole discretion.

1.3 Acceptance. The Executive hereby accepts such responsibilities and agrees to
render his services hereunder fully, faithfully, and to the best of his ability,
consistent with the terms of this Agreement. The Executive shall render services
exclusively to the Manager during the term of this Agreement, but, except as
provided below in Section 4.3 of this Agreement, nothing herein shall be deemed
to prohibit the Executive from engaging in civic, academic, professional, trade
association, not-for-profit organization, board memberships, or other personal
activities which are not competitive or in conflict with the business then being
conducted by the Manager or any business which, to the knowledge of the
Executive, the Manager is preparing to enter, so long as such activities do not
interfere with his day-to-day duties and responsibilities hereunder.

 

1



--------------------------------------------------------------------------------

1.4 Location. The Executive’s services under this Agreement shall principally be
performed at the Manager’s office at 61 Wilton Road, Second Floor, Westport,
Connecticut, 06880, subject to reasonable domestic and overseas travel on behalf
of the Manager. The Executive acknowledges and agrees that he may be required to
relocate to and provide services at the Manager’s office in Irvine, California,
and agrees to do so if requested. In such event, the Manager will reimburse the
Executive’s reasonable relocation expenses.

1.5 Transfer to Affiliate. In the event that the Manager transfers the
Executive’s employment, and its obligations hereunder, to an Affiliate of the
Manager or an entity under the control of the Manager’s equityholders or its
management team, the Manager agrees to guarantee all payments owed to the
Executive hereunder, and the Executive agrees that all of his obligations and
the Manager’s rights hereunder shall accrue to the entity to which employment is
transferred. For purposes of this Agreement, “Affiliates” shall mean any entity
that is controlled by the Manager, or is under common control with the Manager.

Article 2. Compensation.

2.1 Base Compensation. During the Term (as defined below), the Manager shall pay
an amount to the Executive in cash compensation at the aggregate annual base
rate of not less than Three Hundred Thirty Five Thousand Dollars ($335,000.00)
per calendar year (the “Base Salary Rate”), subject to such amounts as may be
required to be withheld by law or authorized to be withheld by the Executive,
payable semi-monthly or otherwise in accordance with the Manager’s customary
payment schedule for executive personnel. Such base compensation shall be
reviewed at least annually and may be adjusted as may be determined by the
Manager in its sole discretion.

2.2 Vacation and Personal Time. During the Term, the Executive shall be entitled
to take not less than four (4) weeks’ vacation per calendar year, which may be
taken at any time in accordance with the Manager’s vacation policies as
determined by the Manager and so as not to interfere unreasonably with the
performance of his duties and responsibilities hereunder. In addition to
vacation time, the Executive shall be entitled to take a reasonable amount of
personal time in connection with the attendance at conferences, conventions, and
business meetings related to the services to be performed by the Executive under
this Agreement, provided that such personal time does not interfere with the
performance of his duties and responsibilities hereunder. In the event of the
termination of this Agreement, the Executive shall be compensated for all
accrued and unused vacation, not to exceed four weeks at his Base Salary Rate
compensation for the relevant period.

2.3 Proration. For the purposes of Sections 2.1 and 2.2, any period less than a
full calendar year shall be prorated for the portion thereof which shall be
applicable.

2.4 Expenses. The Manager shall pay or reimburse the Executive upon the receipt
of appropriate documentation, for reasonable travel, meal and lodging expenses
that he directly incurs in providing services at the request of the Manager, all
subject to the terms and conditions of the then-current the Manager business
expense reimbursement policy.

 

2



--------------------------------------------------------------------------------

2.5 Annual Bonus. The Executive may be entitled to receive an annual incentive
bonus. The award of a bonus as well as the actual bonus amount, if any, payable
to the Executive shall be determined by the Manager in its sole discretion,
depending upon the Executive’s attainment of individual and the Manager
performance objectives. The Executive’s annual bonus, if any, shall be paid no
later than March 15th of the year following the calendar year to which the
performance objectives relate.

2.6 Welfare Benefits. During the Term, the Executive and the Executive’s
dependents, to the extent they are eligible, shall be eligible to participate in
all group health, dental and life insurance plans and all retirement plans that
in each case are generally made available from time to time to employees of the
Manager. The Executive acknowledges and agrees that the benefits of such plans
may vary with duties, salary, and length of employment, and that any questions
concerning eligibility, coverage, or duration shall be governed by the terms of
the plans or policies. The Executive further acknowledges and agrees that the
Manager reserves the right to modify, suspend, or discontinue any benefit plans,
policies, and practices at any time without notice to or recourse by the
Executive, so long as such action is taken generally with respect to other
similarly situated executives employed by the Manager.

Article 3. Term and Termination.

3.1 Term. The term of the Executive’s employment under this Agreement shall
begin on the Effective Date and shall continue for one calendar year thereafter,
unless sooner terminated as herein provided (the “Term”). the Executive’s
employment shall be extended automatically for additional successive one
(1) year terms unless the Executive notifies the Manager or the Manager notifies
the Executive in writing not less than ninety (90) days prior to the end of any
term of his or its intention not to extend the Term. For purposes of this
Agreement, “Termination Date” shall mean the date this Agreement is permissibly
terminated by either party.

3.2 Death. Upon the Executive’s death during the Term, this Agreement shall
terminate immediately. The Manager shall pay to the legal representative of the
Executive’s estate, within thirty (30) days after the Manager is notified of the
appointment thereof, all amounts due under Article 2 hereof up to the date of
death.

3.3 Inability to Perform Principal Duties. In the event the Executive becomes
disabled as defined by Internal Revenue Code Section 409A (“Section 409A”) and
is unable to perform his principal duties as contemplated by this Agreement, and
subject to the requirements of the Americans with Disabilities Act (or any state
law counterpart thereof), if applicable, the Manager may on thirty (30) days’
prior written notice, during which time the Executive fails to resume his duties
hereunder, terminate the Executive’s employment under this Agreement, and upon
such termination, the Manager shall pay to the Executive or his legal
representative, if applicable, all amounts due under Article 2 hereof up to the
Termination Date. In the event the Executive at any time prior to the
Termination Date disputes any determination by the Manager of his inability to
perform his principal duties, the matter shall be resolved by the determination
of three physicians qualified to practice medicine in the United States, one to
be selected by each of the Manager and the Executive and the third to be
selected by the designated physicians. The Executive shall otherwise comply with
whatever procedures the Manager may reasonably request set forth in any
long-term disability policy of the Manager.

 

3



--------------------------------------------------------------------------------

3.4 Proper Cause. The Manager may terminate the Executive’s employment under
this Agreement for “proper cause,” without prior notice (except as otherwise
specified in Sections 3.4(a) and 3.4(d), each requiring prior notice in
accordance with Section 6.1 of this Agreement (“Notice”)). As used in this
Agreement, “proper cause” shall be:

(a) any breach by the Executive of any material provision of this Agreement
which breach is not remedied within thirty (30) days after receiving Notice of
such breach specifically citing this Section 3.4(a), provided, however, that the
Manager may terminate this Agreement immediately, without providing a cure
period, in the event that the Executive breaches any provision of Article 4;

(b) an act of dishonesty by the Executive if such act has a material adverse
impact on the financial interests or business reputation of CODI, the Manager or
its Affiliates;

(c) gross negligence or willful misconduct in the performance of the Executive’s
duties hereunder if such negligence or misconduct has a material impact on the
financial interest or business reputation of CODI, the Manager or its
Affiliates;

(d) breach of the Executive’s duty of loyalty or other fiduciary duties to CODI,
the Manager or its Affiliates;

(e) willful failure of the Executive to follow the reasonable directives of the
Managing Member or the Board of Directors of CODI pertaining to legal compliance
or audits of CODI, the Manager or its Affiliates within ten (10) days of
receiving Notice of any such failure to follow such directives;

(f) the Executive’s conviction of, or plea of nolo contendere to, a crime which
the Manager reasonably determines materially and adversely affects the
reputation of CODI, the Manager or any of its Affiliates or the Executive’s
ability to perform the services required hereunder;

(g) a willful or reckless violation of a material regulatory requirement, or of
any material written policy or procedure applicable to CODI, the Manager or its
Affiliates, that has a material adverse impact on the financial interests or
business reputation of CODI, the Manager or its Affiliates; or

(h) commission of an act of fraud, embezzlement, or misappropriation by the
Executive with respect to his relations with CODI, the Manager or any of their
respective employees, customers, agents, or representatives.

3.5 Good Reason. The Executive may terminate his employment under this Agreement
for “good reason.” As used in this Agreement, “good reason” shall be:

(a) a breach by the Manager of any of the material provisions of this Agreement,
which breach is not remedied within 30 days after receiving written notice of
the

 

4



--------------------------------------------------------------------------------

nature of such breach specifically citing this Section 3.5(a), which notice
shall be provided to Managing Member and the Manager no later than 90 days after
the initial existence of such act or omission alleged to cause the breach of a
material provision of this Agreement;

(b) a material diminution in the Executive’s duties, authority, and
responsibilities other than changes (i) to which the Executive has consented
(which consent shall not be unreasonably withheld), or (ii) that have been
eliminated or cured within sixty (60) days of receipt by the Manager of written
notice of the nature of such change, which notice shall be provided to the
Manager no later than ninety (90) days after the initial existence of such act
or omission imposing the alleged material change to the Executive’s duties; or

(c) the relocation without the Executive’s consent of the Executive’s principal
place of employment more than sixty (60) miles from the Manager’s Westport,
Connecticut or Irvine, California locations.

3.6 Severance. If the Executive’s employment under this Agreement is terminated
(i) by the Manager other than for death or disability under Section 3.2 or
Section 3.3 hereof or “proper cause” under Section 3.4 hereof or (ii) by the
Executive for “good reason” under Section 3.5 hereof, the Manager shall pay the
Executive all amounts to which he may be entitled pursuant to Article 2 hereof
up to the Termination Date. Conditioned upon the Executive’s execution (and if
applicable non-revocation) of a full waiver and release of all claims against
the Manager and its Affiliates and their respective officers, directors,
shareholders, employees and agents containing standard terms for such an
agreement (the “Legal Release”), the Manager shall, within forty-five (45) days
after the Termination Date (provided such termination constitutes a separation
from service for purposes of Section 409A), pay the Executive, in a lump sum
less legally required withholdings, an amount equal to the “Severance Amount”,
which for purposes of this Agreement shall mean an amount equal to the
Executive’s Base Salary Rate as of the Termination Date plus the discretionary
bonus, if any, paid to the Executive for the immediately preceding year. The
Manager shall provide the Legal Release to the Executive for his signature
within twenty (20) days of his Termination Date, and the Executive shall deliver
to the Manager the fully executed Legal Release no later than twenty-one
(21) days of his receipt of the Legal Release. The Executive shall not be
entitled to any other payments or benefits of any kind except as expressly
specified in this Agreement.

3.7 Voluntary Termination and Termination for Proper Cause. If (i) the Executive
voluntarily terminates his employment under this Agreement during the Term other
than for “good reason” under Section 3.5 hereof or (ii) the Manager, with or
without prior notice, terminates the Executive’s employment under this Agreement
for “proper cause” under Section 3.4 hereof, and provided such termination
constitutes a separation from service for purposes of Section 409A, all of the
Executive’s rights and benefits, accrued or payable, present or future, under
this Agreement including all rights and benefits under any fringe benefit plan
or agreement ancillary to this Agreement, shall be immediately forfeited by the
Executive. In such event, the Executive’s only rights and benefits shall be to
receive (i) base salary compensation accrued through the Termination Date,
(ii) unpaid reimbursable expenses incurred for the benefit of the Manager prior
to the Termination Date, (iii) vested benefits or amounts under any savings or
retirement plans (including excess benefit plans), deferred compensation
arrangements or welfare benefit plans, and (iv) vested cash and equity amounts
with respect to long-term incentive awards and other incentive awards granted to
the Executive.

 

5



--------------------------------------------------------------------------------

3.8 Executive’s Further Obligations on Termination. The Manager’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be subject to offset for any lawful indebtedness
owed by the Executive to the Manager. Upon termination of the Executive’s
employment, irrespective of the circumstances, the Executive shall in any event
continue to be bound by the applicable provisions of Article 4 hereof.

3.9 Compliance with Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, if at the time
of the Executive’s termination of employment with the Manager and its Affiliates
the Executive is a “specified employee” as defined in Section 409A, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
avoid the additional tax under Section 409A, then the Manager will defer the
payment or the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six months and one business
day following the Executive’s Termination Date (or the earliest date as is
permitted under Section 409A). Any monthly payment amounts deferred pursuant to
this Section will be accumulated and paid to the Executive (without interest)
six months and one business day after his termination of employment in a lump
sum and the balance of payments due the Executive will be paid monthly or as
otherwise provided herein.

(b) It is intended that the Agreement comply with Section 409A, and the
Agreement shall be interpreted, administered and operated accordingly. Nothing
herein shall be construed as an entitlement to or guarantee of any particular
tax treatment to the Executive. To the extent that any provision in this
Agreement is ambiguous as to its compliance with Section 409A, the provision
shall be interpreted in a manner so that no payment due to the Executive shall
be deemed an “additional tax” within the meaning of Section 409A(a)(1)(B) of the
Code. For purposes of Section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment. The Executive and the
Manager agree that this Agreement may be amended, by mutual agreement, without
any further consideration to the Executive, to the extent needed to avoid
penalties under Section 409A.

Article 4. Confidential Information; Non-Competition.

4.1 Confidential Information. The Executive acknowledges that as a result of the
Executive’s employment with the Manager, the Executive will use, acquire, and/or
add to confidential information of a special and unique nature and value,
including without limitation, all non-public information concerning the business
and affairs of CODI, the Manager and its Affiliates (such as historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
on key personnel, personnel training and techniques and materials), systems,
procedures, policies, trade

 

6



--------------------------------------------------------------------------------

secrets, lists of clients and accounts, compensation formulas and amounts,
strategies, and other confidential business information and trade secrets of
CODI, the Manager and its Affiliates (“Confidential Information”). Confidential
Information shall not include any information that is or becomes of general
knowledge or use other than information that becomes of general knowledge or use
because of the Executive’s breach of this Agreement. As a material inducement to
the Manager to enter into this Agreement, the Executive agrees to treat as
secret all such Confidential Information and not to, directly or indirectly,
use, disseminate, divulge, copy, or disclose, for any purpose whatsoever, any
Confidential Information, during or after the term of this Agreement, except as
may be required to fulfill the Executive’s duties hereunder or as required by a
court or other tribunal of competent jurisdiction, or by law; provided, however,
that the Executive shall give reasonable written notice to the Manager in
advance of being required to disclose Confidential Information, and shall
cooperate with the Manager, upon request, to seek appropriate relief to prevent
disclosure.

4.2 Return of Confidential Information and Other Company Property. The Executive
agrees that all Confidential Information shall remain the property of CODI, the
Manager and its Affiliates. Upon termination of employment, whether such
termination was initiated by the Executive or the Manager or any of its
Affiliates, or at any time the Manager and its Affiliates may request, the
Executive shall immediately return to the Manager and its Affiliates (and shall
not retain any copies of) all documents, records, notebooks, computer disks,
tapes and similar repositories or documents containing Confidential Information,
whether prepared by the Executive or any other person, as well as all other
items of CODI’s, the Manager’s or its Affiliates’ property in the Executive’s
possession, such as mobile or wireless telephones, computers, Personal Digital
Assistants, facsimile machines, tape recorders, and automobiles.

4.3 Non-Competition and Non-Solicitation. During the Term and for one year after
the termination of this Agreement for any reason, the Executive shall not:

(a) carry on in the United States of America, or, if a court of competent
jurisdiction determines that the United State of America is overbroad, then in
any U.S. state in which CODI or the Manager is doing business as of the
Termination Date, directly or indirectly either for himself or as a member of
any partnership, or as a stockholder, director, officer, agent or employee of
another person, firm or corporation, or otherwise, any business that competes
with the business being carried on by CODI or the Manager (or their respective
successors or permitted assigns) as of the Termination Date; provided however
that this Section shall not be violated if the Manager acknowledges in writing
that such business does not so compete; or

(b) directly or indirectly, (i) induce or attempt to induce any employee of the
Manager or its Affiliates to leave its employ, or in any way interfere with the
relationship between the Manager or its Affiliates and any employee; or
(ii) hire or attempt to hire any person who is or was, during the three months
prior to the Termination Date employed by the Manager or any of its Affiliates;
or (iii) induce or attempt to induce any customer, client, or other business
relation with CODI, the Manager or its Affiliates, in either case, as
applicable, to cease doing business with CODI, the Manager or its Affiliates or
reduce the amount of business done with CODI, the Manager or its Affiliates, or
in any way interfere or attempt to interfere with the relationship between any
such customer, client, or business relation and CODI, the Manager or its
Affiliates, as the case may be (including, without limitation, making any
negative or disparaging statements about CODI, the Manager, its Affiliates
and/or their current or former employees).

 

7



--------------------------------------------------------------------------------

4.4 No Conflicts. The Executive hereby represents and warrants to the Manager
that he is not bound by any agreement which conflicts with or prevents the full
performance of his duties and obligations to CODI and the Manager during or
after the term of this Agreement. The Executive shall not improperly use or
disclose any proprietary information or trade secrets of any person or entity
with whom he has an agreement or to whom he owes a duty to keep such information
in confidence.

4.5 Enforcement. If the Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Sections 4.1, 4.2 or 4.3 hereof, the Manager
shall have the right and remedy:

(a) to have the provisions of this Agreement specifically enforced by any court
having jurisdiction (without posting a bond or other security), it being
acknowledged and agreed by the Executive that the services being rendered
hereunder to the Manager are of a special, unique and extraordinary character
and that any such breach will cause irreparable injury to the Manager and that
money damages will not provide an adequate remedy to the Manager; and

(b) to require the Executive to account for and pay over to the Manager all
material compensation, profits, moneys, accruals, increments or other benefits
derived or received by the Executive as the result of any transactions
constituting a breach of any of the provisions of Sections 4.1, 4.2 or 4.3
hereof, and the Executive hereby agrees to account for and pay over such
benefits to the Manager.

Each of the rights and remedies enumerated in this Section 4.5 shall be
independent of the other, and shall be severally enforceable, and such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Manager under law or equity.

4.6 Assignment of Intellectual Property Rights. The Executive hereby irrevocably
assigns, transfers and conveys, or shall cause to be assigned, transferred and
conveyed to the Manager, any and all interest of the Executive in all
Intellectual Property created in the course of his employment and used in
connection with the business of the Manager, to the extent not previously
assigned, transferred or conveyed. For purposes of this Agreement, Intellectual
Property shall include (i) all inventions (whether patentable or unpatentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (ii) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, and (iii) all
trade secrets and confidential information. Subject to the provisions of the
last sentence hereof, any Intellectual Property relating to the business of the
Manager that is developed by the Executive during the Term shall remain the
property of the Manager. The Executive shall fully cooperate with the Manager to
take any and all actions necessary to give effect to the provisions of this
Section 4.6, including without limitation the execution of documents and the
filing of applications. If the

 

8



--------------------------------------------------------------------------------

Manager is unable, after reasonable effort, to secure such cooperation needed to
apply for or prosecute any patent, copyright, or other right or protection
relating to Intellectual Property, the Executive hereby designates and appoints
the Manager and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on the Executive’s behalf to execute,
verify and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights and other
rights and protection thereon with the same legal force and effect as if
executed by him. Such appointment shall be irrevocable and coupled with an
interest.

4.7 Revision. If any provision of Sections 4.1, 4.2, or 4.3 hereof is held to be
unenforceable because of, as applicable, its scope, duration or area, the
parties agree that the maximum duration or scope or area reasonable under such
circumstances shall be substituted for the stated duration or scope or area, and
that the court shall revise the restriction contained herein to cover the
maximum duration, scope, and/or area permitted by law. The parties specifically
acknowledge and agree that a court of competent jurisdiction may revise the
provisions of Sections 4.1, 4.2, or 4.3 pursuant to Connecticut’s “blue pencil”
doctrine.

Article 5. Jurisdiction. The parties hereby irrevocably submit to the
jurisdiction of the courts of the State of Connecticut with respect to the
interpretation and enforcement of the provisions of this Agreement and the
transactions contemplated hereby. Each of the parties hereby waives any right to
assert and agrees not to assert as a defense in any action, suit, or proceeding
for the interpretation or enforcement of this Agreement that it is not subject
to such action, suit, or proceeding, that such action, suit, or proceeding may
not be brought or is not maintainable in said courts, that the venue thereof may
not be appropriate or that this Agreement may not be enforced in or by such
courts. Each of the parties hereby consents to and grants any such court
jurisdiction over the person of such party and over the subject matter of such
action, suit or proceeding and hereby irrevocably agrees that all claims with
respect to such action, suit or proceeding shall be heard and determined in such
court; provided that nothing herein shall preclude either party from bringing an
action, suit or proceeding in any other court for the purpose of (i) enforcing
the provisions of this Article 5 or (ii) enforcing a judgment previously entered
by the Connecticut courts in respect of any such claim.

Article 6. Miscellaneous Provisions.

6.1 Notices. All notices provided for in this Agreement shall be in writing and
shall be delivered personally to the party to receive the same, given by
electronic means, or when mailed first class postage prepaid, by registered or
certified mail, return receipt requested, addressed to the party to receive the
same as set forth below, or such other address as the party to receive the same
may have specified by written notice given in the manner provided for in this
Section 6.1. All notices shall be deemed to have been given as of the date of
personal delivery, transmittal or mailing thereof.

 

  (a) If to the Executive, to:

Ryan Faulkingham

61 Wilton Road, Second Floor

Westport, CT 06880

 

9



--------------------------------------------------------------------------------

  (b) If to the Manager, to:

Compass Group Management LLC

2010 Main Street, Suite 1020

Irvine, California 92614

Attn: Elias Sabo, Managing Member

with a copy to:

Squire Sanders (US) LLP

Suite 2900

221 E. Fourth Street

Cincinnati, Ohio 5202

Attn: Stephen C. Mahon

6.2 Entire Agreement. This Agreement sets forth the entire agreement of the
parties relating to the terms of the Executive’s employment by the Manager and
continuing obligations to the Manager upon separation of employment from the
Manager, and is intended to supersede all prior negotiations, understandings,
and agreements concerning such subject matter. No provision of this Agreement
may be waived or changed except by a writing signed by the party against whom
such waiver or change is sought to be enforced. Except as to those provisions
where notice is required to be given within a specified period of time after the
occurrence of the event, the failure of any party to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
such provision.

6.3 Applicable Law. All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the laws of the State of Connecticut, without
giving effect to conflicts of law principles thereof. If any provision of this
Agreement or the application thereof to any party or circumstance is, for any
reason and to any extent, deemed invalid or unenforceable, the remainder of this
Agreement and the application of that provision to either party or circumstance
shall not be affected but rather shall be enforced to the extent permitted by
law. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted.

6.4 Dispute. In any action relating to or arising from this Agreement, or
involving its application, the parties shall each bear their own respective
expenses incurred in connection with the action, including court costs and
reasonable attorneys’ fees.

6.5 Headings. The Article and Subject headings are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
or intent of any provision of this Agreement.

 

10



--------------------------------------------------------------------------------

6.6 Assignment. The Manager shall have the right to assign this Agreement,
and/or its rights and/or obligations hereunder, to a third party. The Manager
shall give reasonable written notice to the Executive prior to the effective
date of any such assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assignable by the Executive.

6.7 Provisions Severable. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. If any
provision of this Agreement is, for any reason, held to be invalid or
unenforceable, the other provisions of this Agreement will remain enforceable
and the invalid or unenforceable provision will be deemed modified so that it is
valid and enforceable to the maximum extent permitted by law.

6.8 Waiver. Neither any failure nor any delay on the part of either party hereto
to exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power, or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power, or privilege with respect to
any other occurrence.

6.9 Survival. The provisions in this Agreement that contemplate obligations on
the Executive’s part after his employment with the Manager ends, for whatever
reason, shall survive the cessation of his employment.

(Signature Page follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Executive:

/s/ Ryan Faulkingham

Ryan Faulkingham Compass Group Management LLC, a Delaware limited liability
company By:  

/s Elias Sabo

Name:   Elias Sabo   Its: Manager

 

12